DETAILED ACTION

This Office Action is in response to the amendment filed 6/30/22.  Claims 1 and 4 have been amended, and claim 6 has been added.  Claims 1-6 are pending in the instant application.
In response to the amendment, the 102 rejections of claims 1-3 as being anticipated by Kurtz et al. and the 102 rejections of claims 1 and 4 as being anticipated by Fryslie have been withdrawn.  Further, the 103 rejection of claim 1 as being obvious over Kurtz et al. in view of Jones has been withdrawn.  See the pages 4-9 of the remarks filed on 6/30/22.  However, upon further consideration, a new ground(s) of rejection with respect to claims 1-6 is made in view of Fryslie in view of Tucker and/or Imonti and/or Riedel.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The remaining claims are necessarily rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,754,750 (“Imonti”).
As regards claim 6, Imonti discloses an areola/nipple surgical wound protector that anticipates Applicant’s presently claimed invention.  More specifically, Imonti discloses a protective pad (constituted by wound protector 10) to fit around a portion of at least one of a breast, a nipple, and an areola of a user (see the abstract and the figure on the front page of the patent), the protective pad comprising: a main body (constituted by sterile body 12, see col. 2, lines 20-21 and the figure on the front page of the patent) to contact at least a portion of the breast of the user and is constructed as a cushion against contact by an object against the breast, the nipple, and the areola (see col. 2, lines 59-60 which discloses the delicate nipple tissue will touch the softer pad 12 which sill soften any impact with the harder plastic nipple protector 14); and a protective dome (constituted by nipple protector 14, the figure on the front page of the patent) disposed on a center portion of the main body to protect at least one of the breast, the nipple, and the areola (see the abstract, lines 1-8 which discloses the device is an areola/nipple protector, col. 2, lines 21-22 which discloses the nipple protector is centrally positioned on the pad and col. 2, lines 25-27 which discloses the protector is positioned on breast 17 and positioned over the areola and nipple).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,667,66 (“Fryslie”) in view of U.S. Patent No. 3,234,941 (“Tucker”).
As regards claim 1, Fryslie discloses a protective bandaging device that substantially discloses Applicant’s presently claimed invention. More specifically, Fryslie discloses a protective pad (constituted by bandaging device 10) to fit around a portion of at least one of a breast, a nipple, and an areola of a user (fully capable of fitting around at least a portion of a breast, a nipple or areola, for example the device in Fig. 1), the protective pad comprising: a main body (constituted by flange portion 15) to contact at least a portion of the breast of the user (the flange is capable of contacting a portion of a breast); and a protective dome (formed by top portion 11 and side portion 13, see Figs.1-3) disposed on a center portion of the main body (see Figs. 1 and 3 which shows the top portion 11 and side portion 13 in the center of the flange) to protect at least one of the breast, the nipple, and the areola (fully capable of protecting at least one of the breast, the nipple, and the areola) and receives air therethrough, such that a center of the protective dome extends away from the main body. 
Fryslie fails to disclose that the main body has only three corners covering the breast of the user, and that the center of the dome extends away from the main body at a distance greater than any other portion of the protective dome.  However, col. 3. Lines 10-12, recites the following: [“i]t is of course understood that other geometric shapes can be devised for the device within the scope of this teaching…”.
Tucker in its analogous disclosure of a protective pad (polygon 94), see Fig. 7b, teaches it is known to provide a protective pad with a main body having only three corners (104, 105, 106) and that the center (apex 103) extends away from the main body at a distance greater than any other portion of the protective dome.  It must be noted that the protector is capable of covering the breast of its user. 
In light of the disclosure that other geometric shapes can be devised and in view of Tucker, it would have been obvious to one having ordinary skill in the art to have modified the shape of the main body of the protector of Fryslie such that it has only three corners in order to fit a triangular shaped wound.  Further, it must note that the specification does not state the criticality of the shape of the main body, does not provide evidence of unexpected results, or provides evidence that the particular shape solves a particular problem. Thus, absent persuasive evidence that the claimed configuration of the main body is significant, the Office concludes that the shape of the main body is an obvious design choice.
 As regards claim 2, modified Fryslie discloses the protective pad of claim 1, wherein the main body (constituted by flange portion 15) comprises: an adhesive layer (note adhesive layer 16) disposed on at least a portion of the main body to attach the main body to the portion of the breast of the user (see Fryslie Fig. 3 and col. 3, lines1-5; it must be noted that the protector of Fryslie is fully capable of being used on a wound located on a breast).
As regards claim 3, Fryslie discloses the protective pad of claim 2, further comprising: an adhesive covering layer (constituted by release paper 18)  removably connected to the adhesive layer to protect the adhesive layer from wear prior to attaching the main body to the portion of the breast of the user (see col.3, lines 5-8 and 59-65; it must be noted that the protector of Fryslie can be used on a wound located the breast).
As regards claim 4, modified Fryslie discloses the protective pad of claim 1, wherein the protective dome comprises at least one breathing aperture (constituted by foraminae 19) disposed on a portion of the protective dome to permit air to flow in and out of the protective dome (see col. 4, lines 1-6 and Figs. 1-3).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imonti in view of WO 2020/099066 A1(“Riedel”)
As regards claim 5, Imonti discloses the protective pad of claim 1, except wherein the protective pad (constituted by flexible cover 10) further comprises an electronic information transceiver to store at least one of a name, a date, a time, contact information, and a type of medical procedure performed on the user.
Riedel, however, teaches it is known to provide medical device, for example, a bandage with an NFC element, such as a RFID tag, on which all important patient data are stored (see page 8, line 53 -page 9, line 2).
In view of Riedel, it would have been obvious to one having ordinary skill in the art before the effective time of filing date of the present invention to have modified the protector of Imonti  with the addition of an NFC element, such as a RFID tag in order to store important patient data, which would necessarily include the patients name. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses protective devices capable of use on a breast.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786